Citation Nr: 0016096	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for a low back strain 
with degenerative arthritis.

3.  Entitlement to an annual clothing allowance for a skin 
condition.

4.  Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which established service connection 
for PTSD with the assignment of a 10 percent evaluation, 
effective from March 4, 1997, denied service connection for a 
low back condition, and denied service connection for a skin 
condition, to include as secondary to herbicide exposure.

The veteran also appealed a July 1999 RO decision, which 
denied entitlement to an annual clothing allowance for a skin 
condition due to exposure to herbicides.

The case was previously before the Board in September 1998, 
at which time it was remanded to afford the veteran a 
hearing.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  

Additionally, the Board notes that in his March 1997 
application for compensation, the veteran requested service 
connection for hypertension, a hernia, and hearing loss as 
well as for PTSD, a back condition and a skin condition due 
to exposure to agent orange.  However, only the latter three 
issues were adjudicated.  Accordingly, the unadjudicated 
issues are referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  There is no medical evidence of chloracne or other 
acneform disease consistent with chloracne during service or 
within one year of service; there is no medical evidence 
associating the veteran's skin disorder to any incident of 
active service, including claimed exposure to herbicides.

2.  There is no medical evidence of a nexus between the 
veteran's low back strain with arthritis and any injury or 
disease suffered during his military service.

3.  Service connection for an underlying skin condition has 
not been established.

4.  The veteran's service-connected PTSD was productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, from March 4, 1997 to June 25, 
1997; his PTSD has not been manifested by more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress since that time; his PTSD symptoms have essentially 
been controlled by continuous medication since June 26, 1997.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for low 
back strain with degenerative arthritis is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 
3.  The claim of entitlement to a clothing allowance is 
without legal merit or lacks of entitlement under the law.  
38 C.F.R. § 3.810 (1999); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

4.  The criteria for assignment of an evaluation of 30 
percent for PTSD, from March 4, 1997 to June 25, 1997, have 
been met; the criteria for a rating in excess of 10 percent 
thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (1999); Fenderson v. West, 
12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin Disorder and Low Back Strain

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain conditions, to include arthritis 
manifest to a degree of 10 percent within one year after 
separation from service may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has defined "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more than 
just an allegation; a claimant must submit supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate the claim.  See Boeck v. 
Brown, 6 Vet. App. 14 (1993).  A not well-grounded claim must 
be denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  
If the initial burden of presenting evidence of a well-
grounded claim is not met, the VA does not have a duty to 
assist the veteran further in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).


I.  Skin Condition

The veteran was treated once for a sebaceous cyst and once 
underwent treatment for removal of a wart on his neck.  
Service medical records are otherwise silent as to 
complaints, treatment or diagnoses relating to any skin 
disorder.  His skin was reported within normal limits on 
separation.  Moreover, an enlistment examination afforded in 
August 1973 for the Army reserves, more than 4 years after 
active service reported the veteran's skin as clinically 
normal at that time.

The veteran underwent an Agent Orange examination in June 
1997, which resulted in a diagnosis of folliculitis and 
moderate papular pustular acne, actively undergoing treatment 
with antibiotics and special soaps.  Extensive scarring of 
the skin of the upper extremities and trunk was appreciated.  
There were inflamed papules, cysts and small pustules over 
the shoulder and back.  Assessment on an agent orange 
registry examination afforded in May 1997 was skin rash of 
unknown etiology.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

In this case, the current medical record is devoid of a 
medical diagnosis of chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda in 
service or within one year after service.  In fact, there is 
no medical evidence on file of a diagnosis of either skin 
condition.  There is medical evidence dated in recent years 
showing folliculitis, moderate papular pustular acne, and a 
skin rash of unknown etiology but such is not listed in 38 
C.F.R. § 3.309(e).  Moreover, the veteran's current skin 
disorders were first demonstrated many years after service 
and have not been linked to any incident of active duty, 
including claimed exposure to Agent Orange.  The evidence 
offered by the veteran is lay assertions that he suffers from 
a chronic skin disease related to Agent Orange.  Lay opinion 
of such a relationship is, unfortunately, not entitled to any 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board concludes that a current diagnosis of a 
qualifying condition is not shown by the evidence in this 
case, thus, precluding extension of service connection on a 
presumptive basis.

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994).  Thus, the veteran could establish service 
connection directly. However, as noted above, medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well-grounded claim. 

With respect to the veteran's claim, however, as noted above, 
there is no medical evidence of record of a nexus between the 
current skin condition and the veteran's active military 
service, including any exposure to Agent Orange in service.  
The veteran offers only lay opinion as to nexus to service, 
which is insufficient for establishing a well grounded claim, 
and, thus, the appeal must be denied.

II.  Low Back Strain

The veteran received treatment for low back pain on two 
occasions while on active duty, once in February 1967 and 
once in May 1968.  X-rays of the spine were negative.  
Service medical records are otherwise silent as to 
complaints, treatment or diagnoses relating to any back 
disorder.  His spine was reported within normal limits on 
separation.  Moreover, an enlistment examination afforded in 
August 1973 for the Army reserves, more than 4 years after 
active service reported the veteran's spine as clinically 
normal at that time.

Degenerative disc disease and other degenerative changes have 
recently been noted, e.g. February 1997 X-ray report.  
Chronic low back pain was assessed in conjunction with a May 
1997 VA examination.  Objectively, no joint deformities were 
noted.  There was no warmth, erythema or tenderness of the 
joints was noted.  There was no motor deficit or spasms.  
Heel and toe walking was normal.  Straight leg raising was 
negative.  

With respect to the veteran's claim, however, there is no 
medical evidence of record of a nexus between the current 
back condition and the veteran's active military service.  
There is no medical evidence of arthritis or degenerative 
changes in service or within a year thereafter; thus 
entitlement on a presumptive basis is precluded.  The veteran 
offers only lay opinion as to nexus to service, which is 
insufficient for establishing a well grounded claim, and, 
thus, the appeal must also be denied.

The Board is unaware of the existence of any relevant 
evidence that would well ground the veteran's claims 
concerning a skin and back condition.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed Cir. 1997).  By this decision, the 
Board is informing the veteran that competent medical 
evidence of causation is required to render his claims well 
grounded. 38 U.S.C.A. § 5103(a) (West 1991).

Clothing Allowance

A claim of entitlement to a clothing allowance is advanced on 
the basis of the claimed skin condition.  The Board observes 
that in the absence of a prerequisite, i.e. establishment of 
service connection for the underlying skin condition, a 
clothing allowance for a skin condition is precluded as a 
matter of law.  38 C.F.R. § 3.810.  

In light of the above, it is well to observe that the Court 
held that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, as a matter of law, the veteran cannot receive the 
benefit of the provisions of 38 C.F.R. § 3.810.  To the 
extent the law is dispositive of this issue, the claim lacks 
legal merit.  Sabonis at 430.

PTSD

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to the issue on appeal 
and that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  The pertinent rating 
criteria provide that a 10 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or where the 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.

VA outpatient treatment records dated in March 1997 show that 
the veteran was evaluated for a number of symptoms that were 
attributed to his PTSD, including social isolation, sadness, 
nightmares and flashbacks of inservice Vietnam stressors, 
increased startle response, avoidance of crowds, and episodes 
of anger or irritability.  The assessment was mild PTSD 
bordering on threshold PTSD.  He was reported as employed and 
managing fairly well.  It was noted that he had some 
clinically significant symptoms.  The veteran was seen on 
multiple occasions for follow-up, from April to June 1997; 
the assessment continued to be mild PTSD.  Treatment included 
medications.  It was noted in May 1997 that the veteran's 
PTSD  symptomatology had improved; it was observed that he 
was in good spirits and felt rested after sleep.

The veteran was afforded a VA PTSD examination on June 26, 
1997.  He served as an artillery chief in Vietnam.  Shortly 
after service, the veteran reported that he began having 
flashbacks and nightmares of incidents in Vietnam.  He had 
flashbacks about once a week, with chronic sleep problems.  
He also reported intrusive thoughts that immersed him in a 
depressive state, with anger and rage fits, concentration 
problems, hypervigilance, increased startle response and 
intense guilt feelings.  Additional history included being 
tense and anxious, social isolation, fatigue with low energy,  
and a sense of hopelessness, helplessness and worthlessness.  
He managed to keep himself occupied usually by working.  He 
has been married 5 times, but his current wife is more 
understanding.  He has a long history of work.  He was 
prescribed various medications and has been involved in 
various therapeutic activities offered by the PTSD clinic.  
On his mental status examination, he had good eye contact.  
His hygiene and grooming were normal.  There was no abnormal 
involuntary movement.  Psychomotor activity was mildly 
agitated.  Affect was bright and full, but it switched to 
labile while talking about Vietnam.  Affect was mood 
congruent, and his mood was sad and mildly anxious.  Speech 
was spontaneous and goal directed.  There was no 
circumstantiality, tangentiality, looseness of association or 
delusions.  There were no hallucinations.  The veteran was 
found to be oriented to place, person, time and situation.  
Memory, concentration and fund of knowledge were good.  
Judgment and insight were good.  The diagnoses were PTSD and 
dysthymia.  Current global assessment of functioning (GAF) 
scale score was reported as 55-65; it was noted that that 
score was 50-60 the previous year.  

As this appeal was taken from an original claim that resulted 
in a grant of service connection and the assignment of a 10 
percent rating for PTSD, the issue is entitlement to the 
initial assignment of a rating in excess of 10 percent from 
March 4, 1997.  The Board must also consider whether a staged 
rating is warranted since that date.  Fenderson v. West, 12 
Vet. App. 119 (1999).  While the veteran's PTSD has been 
consistently classified as mild since he was seen in March 
1997, the outpatient clinic records reflect that he initially 
reported a number of PTSD symptoms, including social 
isolation, sadness, nightmares and flashbacks of inservice 
Vietnam stressors, increased startle response, avoidance of 
crowds, and episodes of anger or irritability.  It is evident 
that he responded well to treatment and, by the time he was 
examined by VA in late June 1997, his symptomatology had 
clearly improved.  It was also noted in outpatient treatment 
records dated in June 1997 that the veteran felt better with 
less frequent and less intense nightmares.  Mood, anxiety and 
anger fits were gradually improving.  Records from August 
1997 report PTSD symptomatology as well controlled.  October 
1997 notes reflect the veteran sleeping well and with only 
infrequent intrusive thoughts and nightmares.  There was no 
indication of a thought disorder or psychosis.

It is the Board's judgment that the evidence is in relative 
equipoise as to whether the veteran's service-connected PTSD 
was productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, from 
March 4, 1997 to June 25, 1997 (day before VA psychiatric 
examination).  Accordingly, with resolution of the reasonable 
doubt raised by such evidence in the veteran's favor, a 30 
percent rating is warranted for that period of time, under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).  The Board 
further finds that, as there is no medical evidence of almost 
all  of the criteria for a 50 percent rating (occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; difficulty in establishing and maintaining 
effective work and social relationships), and no indication 
of some of the criteria for a 30 percent rating (intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as suspiciousness or panic attacks (weekly or 
less often), the veteran's PTSD does not meet the criteria 
for a 50 percent rating from March 4, 1997 to June 25, 1997. 

Turning next to the question of whether a rating in excess of 
10 percent is warranted for PTSD from June 26, 1997, the 
Board finds, as noted above, that the relevant medical 
evidence shows that his PTSD symptoms had responded well to 
treatment by the time he was examined on June 26, 1997.  The 
psychiatric examination on that date and subsequently dated 
follow-up outpatient clinic records show that his PTSD 
symptoms have essentially been well controlled by continuous 
medication, and there is clearly no more than a mild level of 
symptomatology.  The Board notes that the veteran reported a 
chronic sleep problem at his June 1997 VA examination and the 
examiner concluded that the veteran had a Global Assessment 
of Functioning (GAF) of between 55-65, representing mild to 
moderate disablement.  However, psychiatric examiners have 
consistently classified the veteran's PTSD as mild, even as 
early as March 1997, and, as noted above, the clinical 
records show definite improvement by the time the veteran was 
examined in late June 1997. 

While it is apparent that the veteran's PTSD remains 
symptomatic and productive of some functional impairment, the 
question here is one of degree.  The Board observes that he 
maintains gainful employment and apparently also enjoys a 
good relationship with his wife.  The record does not 
demonstrate symptomatology consistent with a decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks since June 26, 1997.   As the 
preponderance of the evidence is against this aspect of the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable, and a rating in excess of 10 percent from June 
26, 1997 is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure is denied.

Entitlement to service connection for a low back strain with 
degenerative arthritis is denied.

The claim of entitlement to an annual clothing allowance for 
a skin condition is dismissed.

Entitlement to a 30 percent rating for PTSD, from March 4, 
1997 to June 25, 1997, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

Entitlement to a rating in excess of 10 percent for PTSD, 
from June 26, 1997, is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

